Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/26/2022have been fully considered but they are not persuasive. 
Regarding the “’弓’-shaped walking phase”, while Applicant’s remarks filed 07/26/2022 better clarify that the shape should be understood to be a path pattern, it is still unclear in the specification and claims what shape this path is describing. The shape could be an arc, zig-zag, straight line, circular, rectangular, or any random movement. Further clarification is required.
Regarding the prior art rejections of the claims, Applicant’s proposed amendment and associated arguments do not place the claims in condition for allowance.
Applicant argues Fong does not disclose that the local coordinates are established first, and after the local coordinates of the predicted points are converted into the global coordinates, and then the global coordinates are converted into grid coordinates to determine the statuses of the grid units corresponding to the predicted points.
Examiner respectfully disagrees. The claim as drafted does not specify an order of establishment, or whether one coordinate system exists before the other. The claim as drafted states that the local coordinate system is converted to a global coordinate system, which is then converted into grid coordinates. Fong and Huang in combination disclose this process of establishing the coordinate systems. The prior art teach: establishing an XY-axis local coordinate system with a current location of the robot as a local coordinate origin and a current direction as a local Y-axis direction (Huang, Fig. 1, shows the robot with radius Rr at the origin of a local XY-axis coordinate system where the current location of the robot is the local coordinate origin and the current direction (the large white arrow) is a local Y-axis direction); converting local coordinates in the XY-axis local coordinate system where the first prediction point to the eighth prediction point are located into global coordinates in a corresponding XY-axis global coordinate system (Huang, [0002], local and global planning characteristics can be combined; Fig. 1, shows local coordinates in the XY-axis local coordinate system with prediction points 1-8; Fong, Fig. 2A, shows the robot in a XY-axis global coordinate system; here, the local system and the global system are combined so the prediction points of Huang would still exist in the conversion to a global system of Fong (the location (x,y) in Fong is the location (0,0) of the robot in Huang, and the y-axis in Huang is the angled axis at theta degrees from the x-axis in Fig. 1 Fong)); converting the global coordinates into grid coordinates (Fong, Fig. 2B, the (x,y) location of the robot in the global coordinates is converted to anchor node A1 in the grid coordinates; the grid coordinates are shown by element 260; here, the global coordinates become grid coordinates); and determining statuses of grid units corresponding to the first prediction point to the eighth prediction point based on the grid coordinates and a grid map (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang). The motivation for combination of Fong and Huang would have been to create a robot that can more effectively map its surroundings by using varying coordinate systems that can be converted back and forth to establish the robot in local, global, and grid coordinate frames. Converting from a local to global to grid coordinate system enables the robot to more effectively determine where clear paths exist, causing the robot to avoid more obstacles.

    PNG
    media_image1.png
    613
    648
    media_image1.png
    Greyscale

Combined Figure showing overlay of Huang Fig. 1 (local coordinate system) and Fong Fig. 2A (global coordinate system).
Thus, Fong and Huang teach the local coordinate system is converted to a global coordinate system, which is then converted into grid coordinates.
Applicant argues that although the technical problem to be solved in Fong is the same as that of the present application, the enlightenment solution given by Fong is different from the technical solution of the distinguishing technical feature of the present application.  
However, Examiner respectfully disagrees. Fong teaches establishing a dynamic detection model with a current location of a robot as a reference point based on the grid map ([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame; [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid). Here, the anchor point/reference point can be the current robot location. The detected sensor data is used to estimate the robot environment. Newer sensor data is used to update the robot environment, thus creating a dynamic detection model, where the updating of detected information makes the system a dynamic model. Fong also teaches predicting a forward path condition of the robot based on the dynamic detection model ([0027], the robot can be instructed to move forward, to stop, to move backward, to turn, to rotate about a vertical axis; [0041], as the map of landmarks is constructed and refined, the robot is able to make increasingly accurate estimates of its current pose and the pose of anchor nodes; the updated estimates of the robot and node locations can be used to create an occupancy map for path planning (i.e. estimating and predicting locations and paths); see also [0040]; Fig. 6B, shows predicting a forward path trajectory for the robot based on the dynamic detection model of environment information; arrow from A1 through A4 show a forward path prediction for the robot). Here, the use of sensor information to construct and refine the robot environment is the dynamic detection model, and robot uses this information to construct a forward path condition. The dynamic detection of Fong can be further defined with the dynamic detection aspects of Huang create a dynamic detection model with a current location of a robot as a reference point where the robot. By using the sensors and sensor updates of Fong and the dynamic detection model of Huang (as shown in Annotated Figure 1 of Huang), the robot can more effectively map its surroundings by using the specific reference point information to determine where clear paths may exist more quickly, causing the robot to avoid more obstacles. Thus, Fong and Huang in combination disclose the technical solution of the distinguishing technical feature of the present application.

Applicant argues Huang discloses simplifying the robot into a circle with the robot navigation method including alignment steering, straight line advance, avoiding the steering and arc winding, which means that it does not disclose the technical solution of obtaining the grid unit state of the predicted point according to the coordinate transformation of the present application. 
However, Examiner respectfully disagrees. Fong teaches constructing a grid map based on grid units marked with a status ([0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space); and establishing a dynamic detection model with a current location of a robot as a reference point based on the grid map ([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame; [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid). Here, the anchor point/reference point can be the current robot location, and the detected sensor data is used to estimate the robot environment. Newer sensor data is used to update the robot environment, thus creating a dynamic detection model (the updating of detected information makes the system a dynamic model).Fong and Huang in combination teach wherein controlling a walking mode of the robot based on the prediction result comprises the following steps (Fong, [0027], control the movement of the robot through path planning to efficiently guide the robot to a desired destination; the path planning is based on a parameter map generated from a plurality of parameter grids using current estimations of the poses of anchor nodes corresponding to those grids): judging whether a grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is a dangerous unit (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information). Here, the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang, thus disclosing the technical solution of obtaining the grid unit state of the predicted point according to the coordinate transformation of the present application.
Applicant argues Huang does not mention the technical problem which is how to solve the problem of low accuracy of the robot's predicted path, does not give any technical inspiration for solving the above technical problems, does not give any technical inspiration for using the distinguishing technical features to solve the problem, and does not teach that the use of the distinguishing technical features to solve the above technical problem of how to solve the problem of low accuracy of the robot's predicted path. 
However, Examiner respectfully disagrees. Fong and Huang in combination teach the technical problem and solution of the instant application. Fong teaches establishing a dynamic detection model with a current location of a robot as a reference point based on the grid map ([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame; [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid). Here, the anchor point/reference point can be the current robot location. The detected sensor data is used to estimate the robot environment. Newer sensor data is used to update the robot environment, thus creating a dynamic detection model, where the updating of detected information makes the system a dynamic model. Fong also teaches predicting a forward path condition of the robot based on the dynamic detection model ([0027], the robot can be instructed to move forward, to stop, to move backward, to turn, to rotate about a vertical axis; [0041], as the map of landmarks is constructed and refined, the robot is able to make increasingly accurate estimates of its current pose and the pose of anchor nodes; the updated estimates of the robot and node locations can be used to create an occupancy map for path planning (i.e. estimating and predicting locations and paths); see also [0040]; Fig. 6B, shows predicting a forward path trajectory for the robot based on the dynamic detection model of environment information; arrow from A1 through A4 show a forward path prediction for the robot). Here, the use of sensor information to construct and refine the robot environment is the dynamic detection model, and robot uses this information to construct a forward path condition. The dynamic detection of Fong can be further defined with the dynamic detection aspects of Huang create a dynamic detection model with a current location of a robot as a reference point where the robot. By using the sensors and sensor updates of Fong and the dynamic detection model of Huang (as shown in Annotated Figure 1 of Huang), the robot can more effectively map its surroundings by using the specific reference point information to determine where clear paths may exist more quickly, causing the robot to avoid more obstacles. Thus, Fong and Huang in combination disclose the technical solution of the distinguishing technical feature of the present application.
Applicant argues neither Fong nor Huang provide the method of using coordinate transformation to determine the state of the grid unit corresponding to the prediction point, and then predicting the robot path, so as to solve the problem of low accuracy of path prediction. 
However, Examiner respectfully disagrees. Fong and Huang in combination teach establishing an XY-axis local coordinate system with a current location of the robot as a local coordinate origin and a current direction as a local Y-axis direction (Huang, Fig. 1, shows the robot with radius Rr at the origin of a local XY-axis coordinate system where the current location of the robot is the local coordinate origin and the current direction (the large white arrow) is a local Y-axis direction); converting local coordinates in the XY-axis local coordinate system where the first prediction point to the eighth prediction point are located into global coordinates in a corresponding XY-axis global coordinate system (Huang, [0002], local and global planning characteristics can be combined; Fig. 1, shows local coordinates in the XY-axis local coordinate system with prediction points 1-8; Fong, Fig. 2A, shows the robot in a XY-axis global coordinate system; here, the local system and the global system are combined so the prediction points of Huang would still exist in the conversion to a global system of Fong (the location (x,y) in Fong is the location (0,0) of the robot in Huang, and the y-axis in Huang is the angled axis at theta degrees from the x-axis in Fig. 1 Fong)); converting the global coordinates into grid coordinates (Fong, Fig. 2B, the (x,y) location of the robot in the global coordinates is converted to anchor node A1 in the grid coordinates; the grid coordinates are shown by element 260; here, the global coordinates become grid coordinates); and determining statuses of grid units corresponding to the first prediction point to the eighth prediction point based on the grid coordinates and a grid map (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang). Fong in combination with Huang create a coordinate transformation to determine the state of the grid unit corresponding to the prediction point, and then predicting the robot path, so as to solve the problem of low accuracy of path prediction. The motivation for combination of Fong and Huang would have been to create a robot that can more effectively map its surroundings by using varying coordinate systems that can be converted back and forth to establish the robot in local, global, and grid coordinate frames. Converting from a local to global to grid coordinate system enables the robot to more effectively determine where clear paths exist, causing the robot to avoid more obstacles.
Applicant argues that according to the content disclosed in Huang, it is known that Huang mentions that the robot includes the semicircular antennae Dngs and the semicircular antennae Dngo whose radius increase in turn. The radius of the Dngs is smaller than that of the Dngo, but Huang does not mention that the area between the Dngs and the Dngo is the first prediction region, and does mention that the area other than the Dngo is the second prediction region. And the process of determining multiple prediction points and the relative positional relationship of the multiple prediction points are not disclosed either. 
However, Examiner respectfully disagrees. Huang teaches determining a region between the first arc line and the second arc line as a first prediction region (Fig. 1, the region between AL1 and AL2 is a first prediction region (shown as dark shaded region in Figure 1 annotated, provided below)); determining a region outside the second arc line as a second prediction region  (Fig. 1, the region outside of AL2 is a second prediction region (shown as light shaded region in Figure 1 annotated, provided below). Fong teaches establishing a dynamic detection model with a current location of a robot as a reference point based on the grid map ([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame (here, the anchor point/reference point can be the current robot location); [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid). By combining the dynamic detection method and model of Fong with the detection aspects of Huang, a system for detection and prediction as described by the instant application is created. The motivation for combination would be to use simple geometric processes to establish the robot with various prediction points from surrounding arcs, to more effectively sense the environment of the robot and to determine available paths. Therefore, during the establishment of the various arcs, lines, and prediction points, separate regions are defined due to the location of each point, arc, and line. The intersection of lines, points, and arcs can form separate regions, which can be labelled as a first, second, etc. prediction regions. In this case, the regions as shown in Annotated Figure 1 of Huang show the first prediction region (dark shaded region in Figure) and the second prediction region (light shaded region in Figure).

    PNG
    media_image2.png
    496
    733
    media_image2.png
    Greyscale
Annotated Figure 1 of Huang. See provided Foreign Reference for Original Figure 1.
With respect to the process of determining multiple prediction points and the relative positional relationship of the multiple prediction points, Fong-Huang do teach a plurality of parallel and perpendicular lines, line segments, points, and arc lines associated with specific distances from the robot that can connect lines and points to one another (Huang, Fig. 1). Thus, the claimed invention would be obvious to try by one of ordinary skill in the art since it is merely a duplication of parts disclosed in Huang. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The motivation for modification by duplication of parts would have been to create a robot that can more effectively map its surroundings by using the specific reference points, parallel and perpendicular lines, line segments, points, and arc lines information to determine where clear paths may exist more quickly, causing the robot to avoid more obstacles.
Applicant argues Fong teaches the rendering of the local grids into a comprehensive map to generate an occupancy map, and Huang teaches simplifying the robot to a circle, using a segmented arc mechanism to plan the robot's path to avoid obstacles, to ensure the quickness of the navigation movement. Combining Fong and Huang, the solution that those skilled in the art can easily think of is to simplify the robot into a circle, use the segmented arc mechanism to obtain the position estimation of each local grid, and then the local grids are combined into a comprehensive map to obtain the navigation path. It can be seen that the technical solution is not the same or similar to the technical solution of the distinguishing technical feature of the present application. 
However, Examiner respectfully disagrees. Fong and Huang in combination teach the technical problem and solution of the instant application. Fong teaches establishing a dynamic detection model with a current location of a robot as a reference point based on the grid map ([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame; [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid). Here, the anchor point/reference point can be the current robot location. The detected sensor data is used to estimate the robot environment. Newer sensor data is used to update the robot environment, thus creating a dynamic detection model, where the updating of detected information makes the system a dynamic model. Fong also teaches predicting a forward path condition of the robot based on the dynamic detection model ([0027], the robot can be instructed to move forward, to stop, to move backward, to turn, to rotate about a vertical axis; [0041], as the map of landmarks is constructed and refined, the robot is able to make increasingly accurate estimates of its current pose and the pose of anchor nodes; the updated estimates of the robot and node locations can be used to create an occupancy map for path planning (i.e. estimating and predicting locations and paths); see also [0040]; Fig. 6B, shows predicting a forward path trajectory for the robot based on the dynamic detection model of environment information; arrow from A1 through A4 show a forward path prediction for the robot). Here, the use of sensor information to construct and refine the robot environment is the dynamic detection model, and robot uses this information to construct a forward path condition. The dynamic detection of Fong can be further defined with the dynamic detection aspects of Huang create a dynamic detection model with a current location of a robot as a reference point where the robot. By using the sensors and sensor updates of Fong and the dynamic detection model of Huang (as shown in Annotated Figure 1 of Huang), the robot can more effectively map its surroundings by using the specific reference point information to determine where clear paths may exist more quickly, causing the robot to avoid more obstacles. Thus, Fong and Huang in combination disclose the technical solution of the distinguishing technical feature of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664